Citation Nr: 0728990	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-28 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services rendered on January 28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's son


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1970 to May 1974 and from July 1974 to July 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating letter by the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge who is rendering the 
final determination in this case and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. 
§ 7101(c) (West 2002).


FINDINGS OF FACT

1.  The veteran incurred expenses for medical treatment 
rendered on January 28, 2005, by Montgomery General Hospital, 
Montgomery EKG, LLP, and Emergency Medicine Association for a 
nonservice-connected condition.

2.  Prior authorization from VA for the private medical 
treatment rendered was not obtained.

3.  A prudent layperson would not have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health and a VA or other federal 
facility/provider was feasibly available to provide the 
necessary medical care.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
private health care services on January 28, 2005 have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 
(West 2002& Supp. 2006); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 
17.1002, 17.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
payment or reimbursement of private medical expenses, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  May 2005 and July 2005 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letters also essentially requested that the veteran provide 
any evidence in her possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The private medical records related 
to the treatment for which the veteran is seeking 
reimbursement have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  Although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case as none was required.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility and private transportation, there are three 
different possible theories of entitlement:  (1) whether the 
private medical services were authorized by VA, see 38 
U.S.C.A. § 1703(a); (2) whether the veteran is entitled to 
payment or reimbursement for services not previously 
authorized that are related to or aggravated a service-
connected disability, see 38 U.S.C.A. § 1728(a); or (3) 
whether the veteran is entitled to payment or reimbursement 
for services not previously authorized relating to a 
nonservice-connected disability, see 38 U.S.C.A. § 1725.  

The veteran does not claim, and the record does not show, 
that she obtained authorization prior to obtaining the 
private medical services and or that the services were 
related to or aggravated a service-connected disability.  See 
38 C.F.R. §§ 1703, 1728.  Accordingly, the only issue for 
consideration is whether she is entitled to reimbursement for 
unauthorized private medical services related to a 
nonservice-connected condition.  See 38 U.S.C.A. § 1725.  

VA may provide payment or reimbursement for private emergency 
services for nonservice-connected conditions if all of the 
following conditions are satisfied:  (a) the emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) the claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) a VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(e) at the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment; (h) if the condition 
for which the emergency treatment was furnished was caused by 
an accident or work related injury, the claimant has 
exhausted without success all claims and remedies reasonably 
available to the veteran or provider against a third party 
for payment of such treatment and the veteran has no 
contractual or legal recourse against a third party that 
could reasonably be pursued for the purpose of extinguishing, 
in whole or in part, the veteran's liability to the provider; 
and (i) the veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002.

Additionally, VA may provide payment or reimbursement for 
emergency transportation to a non-VA facility for treatment 
for nonservice-connected conditions where all of the 
following conditions are satisfied:  (a) payment or 
reimbursement is authorized under 38 U.S.C.A. § 1725 for 
emergency treatment provided at such facility; (b) the 
veteran is financially liable to the provider of the 
emergency transportation; (c) the veteran has no coverage 
under a health-plan contract for reimbursement or payment, in 
whole or in part, for the emergency transportation or any 
emergency treatment authorized under 38 U.S.C. 1728; and (d) 
if the condition for which the emergency transportation was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.  See 38 C.F.R. § 17.1003.

Private medical records from January 18, 2005, show that at 
12:40 a.m., Emergency Medical Associates (EMA) personnel were 
contacted by the veteran.  EMA ambulance and personnel 
arrived at the veteran's home at 12:48 a.m.  The records 
indicated that the veteran appeared anxious and her hands 
were shaking.  She reported that she was weak, dizzy, and had 
hypertension.  She reported that she had had diarrhea for 32 
days and had not seen a doctor.  She stated that for the 
prior 2 days, her heart was racing and she had heart 
palpitations and chest pain worsened by exertion.  She 
reported that she believed the palpitations were due to 
anxiety attacks.  The veteran denied any current chest pain, 
shortness of breath, vomiting, loss of consciousness, or 
other pain.  She stated that her weakness had worsened 
throughout the day.  The records showed that she had high 
blood pressure initially and again while en route to 
Montgomery General Hospital (MGH).  During transport, the 
veteran began to complain of a headache and nausea.  

January 28, 2005 private medical records from the Emergency 
Department of MGH indicate that the veteran presented with 
complaints of weakness, diarrhea for a month, elevated blood 
sugar, and dehydration.  The veteran was in no apparent 
distress at arrival.  Nursing notes indicated the veteran 
reported weakness, heart racing and palpitations, chest pain, 
headache, nausea, and 32 days of diarrhea.  Upon a review of 
systems, the veteran reported poor appetite, nausea, 
headache, weakness, and depression, but did not report 
shortness of breath or chest pain.  Upon examination, there 
was regular rate and rhythm of the heart and no focal 
weakness.  After an echocardiogram and clinical testing was 
conducted and reviewed, the veteran was discharged later that 
day.  

In a January 28, 2005 VA rheumatology telephone contact, the 
veteran reported that she had been having diarrhea for 3 
weeks and felt weak, so she went to MGH.  She stated that she 
now felt better.  In a January 31, 2005 VA medical record, 
the veteran reported doing well after being admitted to MGH 
for dehydration, diarrhea, and a possible panic attack.  She 
stated that she felt fear over falling as she climbed stairs 
in her home and so she called 911.  In a June 2005 VA record, 
the examiner stated that given the veteran's cardiac risk 
factors, the veteran was advised to go to the nearest 
emergency room for prolonged chest tightness. 

A June 2005 VA medical opinion found that the private 
treatment rendered was not a medical emergency as determined 
by a prudent layperson, that a VA or other government 
facility was feasibly available, that the treatment was for a 
nonservice-connected condition, that the veteran was enrolled 
in the VA health care system, and that the veteran had been 
treated at VA in the last 24 months.  

In a July 2005 statement, the veteran stated that on January 
28, 2005 around 11:15 p.m., she lost her balance and began to 
notice chest tightness.  She stated that after about 45 
minutes, the pain increased and she felt like she was having 
a heart attack.  She had high blood pressure and leg 
weakness.  The veteran stated that she called her son and he 
told her to call an ambulance.  She also reported that she 
called the VA hospital emergency room and a triage nurse told 
her that she should not drive to the hospital, but should 
call 911.  She stated that during transport to MGH, she 
developed a headache.  The veteran stated that she had 
multiple medical problems and anyone with her conditions 
would have proceeded to the closest hospital.

In an August 2005 statement, the veteran asserted that she 
was a registered nurse and was trained in first aid as a 
scout leader with the Boy Scouts of America.  She stated that 
she called the ambulance because chest pain and pressure, 
shortness of breath, nausea, and sweating were symptoms of a 
serious heart attack.  She stated that she could not have 
driven herself 40 minutes to the VA hospital and that a cab 
driver could not treat a myocardial infarction or stroke.  

In a February 2006 lay statement, the veteran's son asserted 
that his mother called him on January 28, 2005, and told him 
that she had tremendous chest pain and pressure, shortness of 
breath, and heavy sweating.  He stated that they agreed she 
should go to the nearest hospital.

A February 2006 note from a private physician indicated that 
the veteran was at risk for coronary artery disease due to 
her medical conditions of lupus, hypertension, steroid 
treatment, and diabetes.  

At the February 2006 Board hearing, the veteran testified 
that she was trained in the Army Nursing Program from 1970 to 
1974 and had worked as a nurse from the time of service 
discharge until 1990, but was no longer licensed.  She 
testified that on January 28, 2005, she lost her balance 
walking up the stairs, and about 45 minutes later began 
having heart palpitations and chest pressure.  She then took 
her blood pressure and it was high.  She stated that she 
referred to the Boy Scout manual which indicated that she had 
some of the symptoms of a heart attack.  She also reported 
that she had no say over which hospital the ambulance took 
her to.  She stated that during transport, she developed a 
headache.  The veteran also stated that when she saw her 
regular VA doctor the following week, he told her she did the 
right thing.  The veteran's son testified that his mother 
called him and told him that she was having chest pain, heavy 
sweating, and nausea.  He stated that he thought these were 
signs of a heart attack, and that he told her to call 911. 

The Board finds that the evidence of record does not support 
reimbursement of payment for private medical expenses 
incurred on January 28, 2005.  The Board initially notes that 
many of the criteria for reimbursement are met:  the private 
medical services were provided at the MGH emergency 
department; there was no care beyond the initial emergency 
evaluation and treatment; the veteran was enrolled in the VA 
health care system, the veteran had received medical care 
within the 24 months preceding the emergency treatment; the 
veteran was financially liable to the providers of the 
emergency treatment; the record does not establish coverage 
under a health-plan contract for payment or reimbursement for 
the emergency treatment; the condition for which the 
emergency treatment was furnished was not caused by an 
accident or work related injury; and the veteran was not 
eligible for reimbursement under 38 U.S.C.A. § 1728 for the 
emergency treatment provided, because the treatment was 
rendered for a nonservice-connected disability.  38 C.F.R. 
§ 17.1002(a), (d), (e), (f),(g),(h), and (i). 

But the remaining criteria are not met.  The Board finds that 
a prudent layperson would not have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health and that a VA facility was 
feasibly available and an attempt to use them before hand 
would have been considered reasonable by a prudent layperson.  
38 C.F.R. § 17.1002 (b), (c).  Here, the veteran, a former 
registered nurse, testified that she was experiencing chest 
pain, sweating, and heart palpatitations, which she knew to 
be heart attack symptoms.  She also testified that in her 
condition, she could not drive herself to the VA facility, 
which was 40 minutes away.  Although her testimony is 
competent, the Board does not find her testimony credible 
because the contemporaneous evidence of record conflicts with 
that testimony:  the EMA records show that upon arrival at 
the veteran's home she denied any current chest pain or 
shortness of breath and the MGH records indicate that the 
veteran was in no apparent distress upon arrival.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that lay testimony is competent 
to establish pain or symptoms).  In addition, a VA examiner, 
upon a review of the records, opined that treatment rendered 
was not a medical emergency as determined by a prudent 
layperson and that a VA or other government facility was 
feasibly available.  Accordingly, reimbursement for private 
medical expenses is not warranted, and therefore, 
reimbursement for the private ambulance services is also not 
warranted.  38 C.F.R. §§ 17.1002, 17.1003.



In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment or reimbursement for private medical expenses on 
January 28, 2005 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


